           Case 4:21-mj-00149-CAN Document 4 Filed 03/04/21 Page 1 of 1 PageID #: 12

DATE           03/04/2021                                  CASE NUMBER               4:21 mi 149
LOCATION Sherman                                                     USA             Marissa Miller                                Assigned
JUDGE Christine A. Nowak                                             V                Jay Combs                                   Appeared
DEPUTY CLERK Lori Stover
COURT REPORTER Digital Recording                                                   DAVID SCHOOLCRAFT
USPO: Lorene Dudley i                                       Defendant
Interpreter:                    cHr
BEGIN: AhA
                                                            Attorney


        INITIAL APPEARANCE ON COMPLAINT

       Defendant Sworn                        Interpreter Required


       Dft appears:       with O' without counsel        pro se                Counsel appears on behalf of defendant
       Appears on: SComplaint



       Date of arrest:

       Dft advised of charges, penalties, and rights


       Dft first appearance with counsel CJA appointed Retained           STederal Public Defender appointed
       Attorney:
       Defendant advises the Court that he/she          has counsel:                            or, will hire counsel.
       Defendant requests appointed counsel, is sworn & examined re: financial status. .
       Financial affidavit executed by dft. The court finds the defendant able unable to employ counsel.
       U.S. Pub Defender IftR Qft. appointed
       If dft cannot retain counsel, the court is to be advised within days so counsel may be appointed.


       Defendant waived preliminar hearing
       Preliminary                                                   hearing                                   set         for


       Govt/motion for detention Govt oral motion for continuance                     EJ Oral Order granting Oral Order denying
       Defendant oral motion to continue preliminary and detention hearing            [p Oral Order granting Oral Order denying
       Detention Hr set


       Order setting conditions of release Bond executed; dft released                     Not executed at this time




       Dft signed Waiver of Detention Hearing.



       Defendant released on Conditions of Release



       Defendant remanded to the custody of the United States Marshal.
